   Case: 4:21-cv-00894-RLW Doc. #: 2 Filed: 09/07/21 Page: 1 of 2 PageID #: 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TIMOTHY LIGUE,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:21-CV-894-RLW
                                                 )
WASHINGTON COUNTY SHERIFF                        )
DEPARTMENT,                                      )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of self-represented plaintiff Timothy Ligue’s

prisoner civil rights complaint. The complaint is defective because it has not been drafted on a

Court-provided form. See Local Rule 2.06(A). Also, plaintiff has not paid the filing fee or

submitted an application to proceed without prepaying fees or costs. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s form Prisoner Civil Rights Complaint and an Application To Proceed in District Court

Without Prepaying Fees or Costs.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the Court-

provided form by September 28, 2021. Plaintiff is advised that his amended complaint will take

the place of his original complaint and will be the only pleading that this Court will review.

       IT IS FURTHER ORDERED that plaintiff must either pay the $402 filing fee or submit

the application to proceed without prepaying fees or costs by September 28, 2021.
   Case: 4:21-cv-00894-RLW Doc. #: 2 Filed: 09/07/21 Page: 2 of 2 PageID #: 4




       IT IS FURTHER ORDERED that if plaintiff fails to comply fully and timely with this

Order, the Court may dismiss this action without prejudice and without further notice.

       Dated this 7th day of September, 2021.




                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                                2
